Citation Nr: 1622596	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  14-24 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to August 1969 and from September 1972 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans' Law Judge at an October 2015 videoconference hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing had onset in service or was caused or permanently aggravated by his in-service noise exposure.

2.  The Veteran's tinnitus had onset in service or was caused or permanently aggravated by his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is seeking entitlement to service connection for bilateral hearing and tinnitus, which he attributes to acoustic trauma in service.  The Veteran testified at his October 2015 hearing that during his active service, he worked as an aircraft electrician on the flight line and was routinely exposed to loud noise from aircraft engines and auxiliary power units without hearing protection.  On a tinnitus questionnaire, he reported that his tinnitus began in service.

The Veteran's service personnel records corroborate his military occupational specialty was an electrician, and hazardous noise exposure in service likely occurred.  Additionally, a March 2014 VA examination established that the Veteran meets the criteria for a current hearing loss disability as defined by 38 C.F.R. § 3.385.  At issue is whether this current disability is related to service.  

The March 2014 VA examiner opined that it is less likely than not that the Veteran's current hearing loss and tinnitus are related to his active service, as there was no significant worsening of the Veteran's hearing acuity between enlistment and separation from service.  The examiner cited to an Institute of Medicine study that found "[t]he evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure."

However, in support of his claim, the Veteran has submitted April and August 2014 statements from his primary care physician, Dr. H.H., who concluded after a review of the Veteran's medical records that his current hearing loss and tinnitus are most likely due to acoustic trauma in service.  Dr. H.H. noted that the Veteran did not have other significant hazardous noise exposure other than during his active service and further opined that the progression of the Veteran's condition is consistent with it being related to his military service.  The Veteran's audioprosthologist, M.G., who has provided the Veteran with hearing aids since 2000, also opined that the Veteran's hearing loss was the result of acoustic trauma in service.

Additionally, the Veteran's spouse, C.J., who married the Veteran in 1985, credibly testified that the Veteran has had difficulty hearing as long as she has known him.  

Based on the above, the Board finds that the evidence is at least in equipoise concerning whether or not the Veteran's hearing loss and tinnitus were caused or permanently aggravated by the Veteran's active military service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for bilateral hearing loss and tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


